DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 08/31/2016. It is noted, however, that applicant has not filed a certified copy of the CN201610796033 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanical arm controller, rotation angle sensors, and flexible surgical tool controller in claims 29 and 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 11 and 20, it is unclear how to interpret the limitation “calculate a target posture of the surgical actuator according to a conversion of a registration and mapping relationship” due to the underlined phrase. It is unclear how to perform the conversion as it is unclear what the registration and mapping relationship are.  
Dependent claims 12-19 and 21-30 are rejected under the same rationale by virtue of dependency.

Claims 11-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
As discussed above for claims 11 and 20, it is unclear how to interpret the limitation “calculate a target posture of the surgical actuator according to a conversion of a registration and mapping relationship” due to the underlined phrase. The specification does not further elaborate on how the conversion is performed on the registration and mapping relationship nor does it further elaborate on what the registration and mapping relationship are. Therefore, one of ordinary skill in the art before the effective filing date would not know how to covert a registration and mapping relationship to calculate a target posture without having some sort of guidance.
Dependent claims 12-19 and 21-30 are rejected under the same rationale by virtue of dependency.

Examiner Note
The claims have been determined to be eligible under 35 USC 101 as the process is complex and requires too many parameters to be practically performed as a mental process within a reasonable amount of time for use in a surgical robotic system.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0360100 A1 discloses using joint states of the arm to determine the orientation of the sheath.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666